Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Jul. 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al. (US Patent Application 2007/0072986 A1, published 29 Mar. 2007, hereinafter Luciano) in view of Furuta et al. (US Patent Application 2017/0253773 A1, published 07 Sep. 2017, hereinafter Furuta) and further in view of Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li).

Luciano does not disclose the inclusion of a crosslinker, the molecular weight parameters of his copolymers, and the outgas performance of his adhesive.
Furuta teaches the use of a crosslinking agent (crosslinker) in an acrylic-based pressure sensitive adhesive (paragraph 0079), and he teaches the amount of the crosslinking agent (crosslinker) is larger than 1 part per 100 parts of monomer (paragraph 0083).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinker and in the amount taught by Furuta in the adhesive formulation of Luciano.  Luciano and Furuta are analogous art as they are both drawn 
As presented above, Luciano teaches formulations with about 36.4 to 39.4 wt.% polymer, so the amount of crosslinker in the adhesive formulation of Luciano in view of Furuta is more than 0.36 (1/100*36.3%) of the adhesive formulation.
Li teaches a pressure sensitive adhesive composition comprising a copolymer of acrylic acid alkyl ester (acrylic ester) monomer, vinyl acetate, and acrylate monomer having a hydroxyl group, and a cross-linking agent (Abstract and claim 5)  Li teaches the copolymer has a weight average molecular weight of 150,000 to 500,000 (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copolymers with the weight average molecular weight range as taught by Li in the adhesive formulation of Luciano in view of Furuta.  Luciano, Furuta, and Li are analogous art as they are all three drawn to acrylic-based adhesives, so one of ordinary skill in the art would have a reasonable expectation of success in applying the weight-average molecular weight limitations taught by Li in the adhesive formulation of Luciano in view of Furuta.  Further, Li teaches that if the molecular weight is less than 150,000, excellent holding power cannot be obtained, while if the weight average molecular weight exceeds 500,000, the penetration into the core material of a woven material is reduced, which decreases attachment to the surface (page 5, lines 182-186).

Given the solvent-based pressure sensitive adhesive as taught by Luciano in view of Furuta and further in view of Li has the same copolymer composed of the same monomers and in the same amounts and having the same glass transition temperature and weight average molecular weight and the adhesive comprises the same amount of crosslinker, it is the examiner’s position that the adhesive as taught by Luciano in view of Furuta and further in view of Li would inherently release less than the claimed amount of outgas as measured according to ASTM E595 (1993).

Claims 1, 3, 5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015/060210 A1, published 30 Apr. 2015, hereinafter Li) and evidence provided by PolymerDatabase and Sigma-Aldrich.
Regarding claims 1, 3-6, 9, and 21, Li teaches a pressure sensitive adhesive composition comprising a copolymer of acrylic acid alkyl ester (acrylic ester) monomer, vinyl acetate, and acrylate monomer having a hydroxyl group, and a cross-linking agent (Abstract and claim 5)  Li teaches the copolymer has a weight average molecular weight of 150,000 to 500,000 (Abstract).  Li teaches the formulation includes a solvent (ethyl acetate) and has a non-volatile content of 51 wt.% (page 8, lines 301-315).  Thus, the polymer content is about 51 wt.% and the solvent content of the formulation is 49 wt.%.  Li teaches the copolymer has a vinyl acetate 
Li teaches hexyl acrylate as an acrylic acid alkyl ester monomer (page 3, line 100), hydroxyethyl acrylate as an acrylate monomer with hydroxyl groups (page 4, lines 126-127), vinyl acetate (page 2, line 53), and di-2-ethylhexyl maleate (as known as bis(2-ethyhexyl) maleate) (page 4, lines 134-135).  Li does not require the use of any methacrylate monomers.
The Fox equation (PolymerDatabase, “Fox equation,” published 2015) can be used to estimate the glass transition temperature of a copolymer using the glass-transition temperatures for the homopolymers of the monomers (listed in the table below, obtained from Sigma-Aldrich, “Thermal transitions of homopolymers,” accessed 15 Oct. 2018 and PolymerDatabase, “Poly(2-hydroxyethyl acrylate)”, accessed 22 Sep. 2021).  
To demonstrate that Li teaches a copolymer with glass transition temperature that overlaps with the claimed values, the glass transition temperature of a copolymer taught by Li, composed of 38 wt.% vinyl acetate, 20.0 wt.% 2-hydroxyethyl acrylate, 2.0 wt.% bis(2-ethylhexyl) maleate, and 40 wt.% hexyl acrylate was estimated using the Fox equation.  Examiner was not able to locate a Tg value for bis(2-ethylhexyl) maleate; however, since its monomers are only 2.0 wt.% of the copolymer, the estimated Tg of the copolymer is only weakly dependent on the Tg of the homopolymer of this monomer.  For example, the 

Monomer
Vinylacetate
Hexyl
acrylate
2-Hydroxyethylacrylate
bis(2-ethylhexyl)
maleate
Parts
38
40
20
2.0
w_i
0.38
0.40
0.20
0.02
Tg (⁰C)
30
-57
-14.15
-127
w_i/Tg (K)
0.00125
0.00185
0.000772
0.000137
Σ[w_i/Tg (K)]
0.00401
Tg
249.2 K   or   --24.0⁰C


Monomer
Vinylacetate
Hexyl
acrylate
2-Hydroxyethylacrylate
bis(2-ethylhexyl)
maleate
Parts
38
40
20
2.0
w_i
0.38
0.40
0.20
0.02
Tg (⁰C)
30
-57
-14.15
355
w_i/Tg (K)
0.00125
0.00185
0.000772
3.18x10-5
Σ[w_i/Tg (K)]
0.00391
Tg
255.9 K   or   --17.3⁰C


In light of the overlap between the claimed glass transition temperature of the copolymer and the claimed amounts of vinyl acetate, acrylic ester, hydroxyl-group containing monomer, and cross-linking agent in the adhesive formulation and that disclosed by Li, it would have been obvious to one of ordinary skill in the art to use a copolymer with amounts of vinyl acetate, acrylic ester, hydroxyl-group containing monomer, and cross-linking agent with a copolymer glass transition temperature in an adhesive formulation that is both disclosed by Li 
Li does not disclose the outgas performance of his adhesive.
However, given the solvent-based pressure sensitive adhesive as taught by Li has the same copolymer composed of the same monomers and in the same amounts and having the same glass transition temperature and weight average molecular weight and the adhesive comprises the same amount of crosslinker, it is the examiner’s position that the adhesive as taught by Li would inherently release less than the claimed amount of outgas as measured according to ASTM E595 (1993).

Response to Arguments
Applicant's arguments filed 26 Jul. 2021 have been fully considered.  Applicant’s arguments concerning Rosner as a secondary reference were persuasive, so Rosner has been withdrawn as a secondary reference.  After further search and consideration, as presented above, Furuta is used as secondary reference for teaching the inclusion of a crosslinker in an acrylic adhesive.  Applicant’s arguments regarding other issues were not persuasive.  
Applicant amended claim 1 and cancelled claims 4 and 6.
Applicant states they have further differentiated the presently claimed matter in view of an interview with the Examiner.
However, applicant has incorporated features of cancelled claims 4 and 6 into claim 1.  Applicant has not narrowed any limitations in the claims.
Applicant argues that Luciano fails to meet the Tg requirement and its ingredients are depicted in dry weight without accounting for the presence of the solvent.
However, Luciano teaches exemplary adhesive formulations with Tg’s from -20 to -1⁰C (Table 1).  Further, as presented above, the amounts of all the ingredients are presented in the same basis as stated in the claims, which recite two limitations based on the amount of polymer (amount of monomers with hydroxyl or amine functionality and amount of acrylic ester monomer) and two limitations based on the amount of formulation (polymer and crosslinker).
Applicant argues that Rossner teaches the use of a crosslinker when acid functional monomers are used.
However, as presented above, Furuta teaches the use of a crosslinker with an acrylic adhesive.
Applicant argues that Luciano teaches the amounts of monomer based on the dry weight, without accounting for the solvent.
However, again, the two limitations in the present claims regarding the amounts of monomer are based on the total weight of the polymer.
Applicant argues that Luciano fails to suggest the glass transition temperature as required in claim 1.  Applicant argues that the Tg listed by Luciano is for only one of the monomers.
However, Luciano teaches exemplary examples (Table 1), which have Tg values that overlap with the Tg range recited in claim 1.  The Tg values in Table 1 are the polymers with the listed amounts of monomers in Table 1.
Applicant argues that that Tg depends on multiple parameters, including the chemical cross-linking of the polymer.
Examiner agrees that the glass transition temperature and the molecular weight of a resin are affected by the action of a crosslinker.  Therefore, applicant needs to clarify under what conditions the Tg and molecular weight limitations in the claims are to be determined.  There is no requirement in the claims that the Tg is of the crosslinked polymer.  In the applicant’s specification, the glass transition temperature and the molecular weight limitations are discussed before the crosslinker is discussed, which would lead one of ordinary skill in the art to assume that the Tg and the molecular weight limitations are based on the polymer before it is reacted with the crosslinker.  Especially since it is not clear how to define molecular weight in a fully-cross-linked polymer network with up to 2 wt.% crosslinker (based on amount of polymer).
Applicant argues that Li’s composition differs from the claimed invention.
However, as presented above, the formulations taught by Li fall with the claimed composition. 
Further, as suggested by the examiner in the interview of 21 July 2021, Li could be overcome by claiming a narrower range of acrylic ester.
Applicant argues that Li’s teaching examples fall outside of the claimed ranges.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that one of ordinary skill in the art would not discard the maleate monomer taught by Li.
However, examiner is not suggesting discarding the maleate monomer in the formulation of Li.  Li’s formulation with the maleate monomer falls within the limitations of the claimed invention.
Applicant argues that even a minuscule change in formulations bring completely different sets of properties.
However, examiner questions the sensitivity of the formulation of the current invention by noting that the claim limitations for the current invention cover an 8-fold factor in the amount of monomers with hydroxyl and amine functionality, a 20-fold factor in the amount of crosslinker, a 4-fold factor in the amount of acrylic ester monomer, and a 6-fold factor in the amount of polymer in the formulation.  Further, the fact remains that the prior art meets all the claim limitations as set forth above.
Applicant argues that they have discovered the importance of Tg as it relates to outgassing, modulus, strength, and tack.
However, examiner cannot find any support for this statement in the applicant’s specification and has not provided any evidence to support this position.  Applicant does not disclose the Tg values or outgassing performance of any of their comparative examples, and applicant does not disclose the Tg values of their exemplary examples in order to compare these Tg values with outgassing values.  Applicant uses dynamic scanning calorimetry to assert that one of the comparative examples (of undisclosed Tg or any other formulation information) that shows an exotherm would therefore outgas, with no evidence that the chemical 
Applicant argues that the claimed pressure sensitive adhesive formulation demonstrates a beneficial combination of performance features, particularly with regard to the strength of the backbone and the glass transition temperature.
However, there is no evidence to support this position.  The data in the present specification is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific copolymer with fixed amounts of vinyl acetate, one undisclosed acrylic ester, and a blend of undisclosed hydroxyl functional monomers with one specific crosslinker in amounts ranging from 0.17 to 0.85 wt.% in one amount of one specific solvent blend without Tg values disclosed for each formulation, while the present claims broadly recite a copolymer with 5 to 40 wt.% of any monomer with hydroxyl or amine functionality, 10-40 wt.% acrylic ester, vinyl acetate in any amount, any solvent in any amount, and 0.05 to 1 wt.% of any crosslinker with the Tg of the copolymer between -40 and -10⁰C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787